Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments on pages 8-9 of Remarks filed on 05/05/2021, with respect to the new limitations and Yang reference are moot because new passages are being cited from the current prior art and Yang is no longer cited in the current rejection. 
	On pages 10-11 of the Remarks, Applicant’s arguments with respect to Nazar have been fully considered but they are not persuasive. Nazar indeed teaches that
in at least [0183]: … The transmission power may be based on the number of RI bits divided by the number or fraction of symbols of PUCCH utilized for the transmission of this information, wherein the transmission power is divided by the number of symbols of PUCCH and is based on RI bits which are used to indicate the ranking.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-19, 21, 23-24, 26, 28-29, 31, 33-34, and 36-43 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20190380096) in view of Nazar (US 20110249578).

Regarding claim 16, Zhang  discloses that “A method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station by a higher layer signaling, first information for associated with  (Zhang, in at least [0383], equation: ΔF_PUCCH which denotes a format for uplink control information, that is, a PUCCH format and a factor configured differently according to the amount of uplink control information, and Fig. 9 and [0441], last 5 lines: The control plane also includes a Radio Resource Control (RRC) sublayer 906 in the layer 3 (L3). The RRC sublayer 906 is responsible for acquiring radio resources (i.e. radio bearers) and configuring lower layers using an RRC signaling between the gNB and the UE) and second information associated with a number of PUCCH symbols for the PUCCH format (Zhang, in at least [0233]: By introducing into a calculation formula of uplink power of a PUCCH a component which is correlated with a number of symbols occupied by the PUCCH in one slot, a transmit power of the PUCCH can be adjusted according to the number of symbols occupied by the PUCCH, thereby keeping a stable PUCCH coverage in the case of different numbers of symbols);, a P0 value (Zhang, in at least [0355], equation: P0_PUCCH), a frequency resource related parameter (Zhang, in at least [0383], equation: MPUCCH ), a pathloss value (Zhang, in at least [0383], equation: PLc), a transmission power command related value ((Zhang, in at least [0355], equation: g(i), wherein g(i) is configured by base station), and the delta value (Zhang, in at least [0383], equation: ΔF_PUCCH), wherein the PUCCH transmission power adjustment component is identified by the number of PUCCH symbols (Zhang, in at least [0233]: By introducing into a calculation formula of uplink power of a PUCCH a component which is correlated with a number of symbols occupied by the PUCCH in one slot, a transmit power of the PUCCH can be adjusted according to the number of symbols occupied by the PUCCH, thereby keeping a stable PUCCH coverage in the case of different numbers of symbols) and transmitting, to the base station, the uplink control information on a PUCCH of the PUCCH format in the PUCCH symbols based on the identified transmission power (Zhang, in at least [0233]: By introducing into a calculation formula of uplink power of a PUCCH a component which is correlated with a number of symbols occupied by the PUCCH in one slot, a transmit power of the PUCCH can be adjusted according to the number of symbols occupied by the PUCCH, thereby keeping a stable PUCCH coverage in the case of different numbers of symbols), wherein the delta value is identified by the first information[[,]] and the number of PUCCH symbols is identified by the second information.(Zhang, in at least [0233]: By introducing into a calculation formula of uplink power of a PUCCH a component which is correlated with a number of symbols occupied by the PUCCH in one slot, …).”
Zhang does not expressly disclose that identifying a transmission power for uplink control information by applying and is inversely proportional to the number of PUCCH symbols.
Nazar teaches that “identifying a transmission power for uplink control information by applying (Nazar, in at least [0183]: … The transmission power may be based on the number of RI bits divided by the number or fraction of symbols of PUCCH utilized for the transmission of this information); … the number of PUCCH symbols and is inversely proportional to the number of PUCCH symbols (Nazar, in at least [0183]: … The transmission power may be based on the number of RI bits divided by the number or fraction of symbols of PUCCH utilized for the transmission of this information).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Naar’s teaching in the method or device of Zhang so that the PUCCH uplink transmission power can be appropriately adjusted inversely proportional to the number of symbols so as to maintain the total transmission power within a predetermined limit without saturating the power amplifier(s).


Regarding claim 18, Nazar further teaches that “The method of claim 16, wherein a value of the PUCCH transmission power adjustment component increases in (Nazar, in at least [0183]: … The transmission power may be based on the number of RI bits divided by the number or fraction of symbols of PUCCH utilized for the transmission of this information).”

Regarding claim 19, Nazar further teaches that “The method of claim 18, wherein the value of the PUCCH transmission power adjustment component increases non-linearly in case that the number of PUCCH symbol decreases (Nazar, in at least [0183]: … The transmission power may be based on the number of RI bits divided by the number or fraction of symbols of PUCCH utilized for the transmission of this information, wherein dividing by number of symbols is not a linear operation).”

Regarding claim 21, Zhang teaches “(Zhang, in at least Fig. 10 and [0245] & [0441]: a New Radio node, a UE, transceivers 1018 & 1054),” and the remaining limitations are interpreted and rejected for the same reason as set forth in claim 16 above
Regarding claim 36, Zhang further teaches that “The method of claim 16, wherein the delta value is identified per a PUCCH format (Zhang, in at least [0383], equation: ΔF_PUCCH which denotes a format for uplink control information, that is, a PUCCH format and a factor configured differently according to the amount of uplink control information).”

Regarding claim 37, Nazar further teaches that “The method of claim 16, wherein the delta value is configured as one value among a plurality of integer values (Zhang, in at least [0355]: equation teaches  ΔF_PUCCH which is a delta value used in PUCCH uplink power control, wherein ΔF_PUCCH is an integer according to PUCCH format among a plurality of integer values; each integer value corresponds to a format).”

Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 18 above.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 19 above.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 16 above.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 18 above.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 19 above.

Regarding claim 31, Zhang teaches “(Zhang, in at least Fig. 10 and [0245] & [0441]: a New Radio node which is a base station, a UE, transceivers 1018 & 1054),” and the remaining limitations are interpreted and rejected for the same reason as set forth in claim 16 above.

Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 18 above.
Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 19 above.
Regarding claim 38, the claim is interpreted and rejected for the same reason as set forth in claim 36 above.
Regarding claim 39, the claim is interpreted and rejected for the same reason as set forth in claim 37 above.
Regarding claim 40, the claim is interpreted and rejected for the same reason as set forth in claim 36 above.
Regarding claim 41, the claim is interpreted and rejected for the same reason as set forth in claim 37 above.
Regarding claim 42, the claim is interpreted and rejected for the same reason as set forth in claim 36 above.
Regarding claim 43, the claim is interpreted and rejected for the same reason as set forth in claim 37 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DONG-CHANG SHIUE/           Primary Examiner, Art Unit 2648